Citation Nr: 0630674	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  00-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
and post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for ear infections, and 
ear aches and pain, as secondary to a bilateral hearing loss 
disability.

3.  Entitlement to service connection for sinus infections, 
drainage problems, allergies, a bloody nose, colds, flu, 
bronchitis, and other disorders of the head, ears, nose, 
throat, bronchial tubes and lungs as secondary to a bilateral 
hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision.  

This case has previously come before the Board.  Most 
recently, in December 2003, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that additional relevant evidence 
has been received at the Board.  The veteran has not waived 
initial agency of original jurisdiction (AOJ) consideration 
of the evidence.  

The veteran asserts he has an acquired psychiatric disorder, 
to include major depressive disorder and PTSD, as a result of 
service.  More specifically, he asserts among other things, 
that he was sexually assaulted and harassed on numerous 
occasions during service.  He also asserts that PTSD and/or 
depression are exacerbated by his service-connected hearing 
loss disability.  

The June 1970 separation examination shows psychiatric 
examination was normal.  Affect, thought content, and 
associations were noted to be normal.  On the accompanying 
medical history, he indicated he had or had had nervous 
trouble.  He denied having or having had frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry.  It was noted that he had nervous trouble - 
intermittent tension anxiety prompted by new situations.  

There are numerous VA and private opinions of record, some of 
which are conflicting.  For example, VA treatment records, to 
include a November 2005 record, reflect an assessment of PTSD 
secondary to military sexual trauma.  A February 2003 VA 
examination report notes no objective documentation of 
traumatic experiences during service and that events 
described by the veteran did not rise to the level of a 
traumatic event.  A February 2003 VA treatment record notes 
he denied having been raped by an officer, which account the 
examiner noted had been recorded in a previous psychotherapy 
note.  In March 2004, the VA examiner noted no documentation 
of the claimed in-service trauma, noting that it was possible 
that he had had difficult experiences in service, but that 
his current presentation did not meet the criteria for a 
diagnosis of PTSD.  .  Private records of treatment, to a 
record received in January 2003, notes an assessment of PTSD.  
A March 2006 letter from the veteran's VA physician notes 
that the veteran did not report his traumatic experience 
during service, which was common in cases of sexual trauma.  
The examiner noted the veteran's belief that his hearing 
impairment played an important role in the initiation and 
persistence of his trauma.  In a May 2003 VA addendum, the 
examiner stated that it was not likely that the veteran had 
major depressive disorder during service, noting initial 
treatment in 1984.  Social security administration (SSA) 
records and private treatment records reflect a diagnosis of 
major depressive disorder.  There is insufficient evidence to 
determine whether the veteran has an acquired psychiatric 
disorder, to include PTSD or major depressive disorder, as a 
result of service.  

The Board notes that in correspondence received in April 
2006, the veteran suggested he had psychiatric disorders 
related to combat experiences.  Service records are negative 
for combat and his DD Form 214 reflects no  indicia of 
combat.  The veteran is advised that is he has evidence of 
combat, he should submit that evidence.  

In regard to service connection for ear infections, aches, 
and pain, the veteran contends that ear infections are 
secondary to use of hearing aids, which he is required to 
wear because of his service-connected hearing loss 
disability, and that the hearing aids caused the ear 
infections, aches and pain.  The veteran's private examiner 
related ear infections to the use of hearing aids.  In a 
March 2001 letter, the veteran's private physician stated 
that the veteran's intermittent ear infections and build up 
of wax in the ears were, to some extent, due to wearing 
hearing aids.  A January 2003 VA examination report and March 
2003 are of record, however, the reports contain no opinion 
in regard to whether ear infections are due to hearing aids.  
There is insufficient evidence to determine whether ear 
infections are proximately due to the use of hearing aids.  

In regard to service connection for sinus infections, 
drainage problems, allergies, a bloody nose, colds, flu, 
bronchitis, and other disorders of the head, ears, nose, 
throat, bronchial tubes and lungs as secondary to a bilateral 
hearing loss disability, the Board notes that in the July 
2001 remand, the Board requested an opinion in regard to 
aggravation.  More specifically, an opinion as to whether . 
sinus infections, drainage problems, allergies, a bloody 
nose, colds, flu, bronchitis, and other disorders of the 
head, ears, nose, throat, bronchial tubes and lungs was 
permanently worsened by his service-connected hearing loss.  
The examination report contains no such opinion.  In the case 
of Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be examined by a 
panel of three VA psychiatrists to 
determine the exact diagnosis of the 
veteran's psychiatric disorder(s).  The 
claims file should be made available for 
review.  Each psychiatrist should 
conduct an examination with 
consideration to include any PTSD or 
major depressive disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders other than PTSD 
and major depressive disorder, the panel 
should reconcile the diagnoses and 
should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiners should specify the credible 
"stressors" that caused the disorder 
and the evidence upon which they relied 
to establish the existence of the 
stressor(s).  They should also describe 
which stressor(s) the veteran 
experiences and how he reexperiences 
them.  The examiners should provide an 
opinion as to whether any identified 
psychiatric disorder was caused or 
aggravated by service or his service-
connected hearing loss disability.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The entire claims folder 
should be made available to the 
examiners.  

2.  The AOJ should return the claims file 
to the VA examiner to the examiner who 
conducted the January 2003 VA 
examination and March 2003 addendum, if 
available, otherwise, another VA 
examiner.  The claims file should be 
made available for review.  The examiner 
should respond to the following:  1) Is 
it at least as likely as not that the 
veteran's ear infections are caused by 
the use of hearing aids?  2) Is it at 
least as likely as not that any sinus 
infections, drainage problems, 
allergies, a bloody nose, colds, flu, 
bronchitis, and other disorders of the 
head, ears, nose, throat, bronchial 
tubes and lungs existed are aggravated 
by the service-connected hearing loss 
disability.  A complete rationale should 
accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



